Citation Nr: 1220002	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-27 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to November 10, 2009.

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD since January 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from August 1967 to August 1971, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned an initial 30 percent evaluation effective from July 27, 2007.  The Veteran appealed the initial rating of his disability.

During the pendency of the appeal, in a July 2008 decision, the RO granted an increased 50 percent evaluation, effective from July 27, 2007.  Further, in a March 2010 decision, the RO granted entitlement to a temporary total disability evaluation for PTSD under 38 C.F.R. § 4.29, for a period of hospitalization over 21 days.  The 100 percent rating was assigned from November 10, 2009, to January 1, 2010.  The Veteran has not appealed any portion of this award.  As the total disability evaluation marks a grant of the maximum benefit possible, the evaluation for the period covered by the Paragraph 29 benefits is no longer considered to be on appeal.  The issues have been recharacterized to better reflect the procedural status of the claim.

The Veteran requested a hearing before a Veterans Law Judge in July 2009 correspondence, and such was scheduled for April 2011.  However, the Veteran contacted the RO and withdrew his hearing request.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran formally claimed entitlement to TDIU due to PTSD in December 2009; the benefit was granted in the March 2010 decision.  Prior to December 2009, there was no evidence or allegation of unemployability; the Veteran was in fact working full time.  No TDIU claim is inferred for the period prior to December 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has repeatedly stated that he receives all his treatment at VA facilities, specifically the medical center in Gainesville.  He regularly participates in group therapy and speaks to a counselor, and has continued to do so throughout the pendency of the appeal.  However, VA has not associated treatment records after November 2007 with the claims file.  On remand, appropriate steps to obtain complete VA treatment records from November 2007 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Further, the Veteran has twice informed VA that he has been awarded disability benefits from the Social Security Administration (SSA), but no effort has been made to obtain the evidence and information relied upon by SSA is granting such.  The duty to assist requires a remand to obtain the potentially relevant SSA records. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, the Veteran' most recent VA psychiatric examination was conducted in August 2009, prior to the hospitalization which formed the basis for a temporary total disability evaluation under 38 C.F.R. § 4.29.  A March 2010 examination was a general medical evaluation, and was not performed by a qualified psychologist or psychiatrist.  Moreover, the Veteran has alleged worsening of PTSD symptomatology and disability, and has submitted competent evidence in support of such allegations.  A new examination with updated clinical findings is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from the medical center in Gainesville, Florida, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of November 2007 to the present.

2.  Contact the SSA and request copies of all decisions and supporting evidence related to the February 2010 grant of entitlement to monthly disability benefits in the case of the Veteran.

3.  After completion of the foregoing, schedule the Veteran for a VA PTSD review examination.  The examiner must describe in detail the current manifestations and extent of the service connected psychiatric disorder.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


